TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00573-CR


Michael Berry, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-462, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Alexander L. Calhoun, is ordered to tender a brief in this cause no later than June 2,
2003.  No further extension of time will be granted.
It is ordered May 15, 2003. 

Before Justices Kidd, Yeakel and Patterson
Do Not Publish